Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on September 26, 2022.  Claims 1-20 are pending.

Specification
The disclosure is objected to because of the following informalities:.
At [0031], Line 6, “one ore more of the user interface embodiments” should be “one or more of the user interface embodiments”.
At [0035], Last Line, “anti collision system” should be “anti-collision system”, with the hyphen, as in all other instances of this system.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a first light pulse”, then makes secondary reference to “the light pulse” and “the first light pulse”.  It is unclear, and therefore indefinite, if these are the same light pulse.  The secondary references must be consistent.
Claim 1 recites the limitation “the first object”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “a first control signal” and makes secondary reference to “the first control signal” and “the control signal”.  It is unclear, and therefore indefinite, if these are the same light pulse.  The secondary references must be consistent.
Claims 2-9 are rejected for incorporation of the errors of the base claim by dependency.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first light emitter” and “first light detector” in claim 1, “second light emitter” in claim 5, “light emitter” and “light detector” in claim 10, and “first light emitter”, “second light emitter” and “detector” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4 and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lukoschat et al, U.S. Patent 10,838,068 B2 (2020).
As to claim 1, Lukoschat et al. discloses a collision detection system within an aircraft, the collision detection system comprising: 
a first light emitter adapted to be mounted to the aircraft, the first light emitter being configured for transmitting a first light pulse at a first distance to a wing edge and providing a first time indicative of the transmitting of the light pulse (Column 2, Lines 35-56); 
a first light detector, adapted to be mounted to the aircraft, the first light detector being configured to detect a reflection of the first light pulse and to provide a second time indicative of the detection of the reflection of the light pulse (Column 2, Lines 35-56); 
a processor adapted to be mounted to the aircraft and configured to receive the first time and the second time, to determine a possible contact occurrence between the first object and the wing edge based, at least in part, on the first time and the second time, and to generate a first control signal in response to determining the possible contact occurrence (Column 2, Line 57 – Column 3, Line 7); and 
a user interface, adapted to be mounted to the aircraft and configured to obtain the first control signal from the processor and to provide a user alert in response to the control signal (Column 3, Lines 8-20).
As to claim 3, Lukoschat et al. discloses the collision detection system of claim 1, and further discloses wherein the first light pulse is transmitted parallel to the wing edge (Column 3, Lines 41-49, Column 4, Lines 13-21).
As to claim 4, Lukoschat et al. discloses the collision detection system of claim 1, and further discloses wherein the first light pulse is transmitted in response to the aircraft taxiing (Column 3, Lines 32-40).
As to claim 7, Lukoschat et al. discloses the collision detection system of claim 1, and further discloses wherein the first control signal is generated in response to the first object being within a path of the wing edge (Column 3, Lines 41-49).
As to claim 8, Lukoschat et al. discloses the collision detection system of claim 1, and further discloses wherein the first light emitter and the first light detector are located on an aircraft fuselage and wherein the first light pulse is transmitted parallel to the wing edge (Column 3, Line 41- Column 4, Line 3).
As to claim 9, Lukoschat et al. discloses the collision detection system of claim 1, and further discloses wherein the first light emitter is further configured to transmit a second light pulse at a second distance to the wing edge where the second distance is greater than the first distance and wherein the processor is further configured to detect a second object in response to the second light pulse and to generate a second control signal in response to the second object being within a path of the wing edge (Column 3, Line 41 – Column 4, Line 3, Column 5, Lines 23-29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 10-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lukoschat et al, U.S. Patent 10,838,068 B2 (2020) in view of Zhang et al., U.S. Patent 10,782,694 B2 (2020).
As to claim 2, Lukoschat et al. discloses the collision detection system within the aircraft of claim 1.  Lukoschat et al. further discloses connection to an avionics system (Column 3, Lines 32-40, Column 4, Lines 34-44).
Lukoschat et al. does not disclose using the aircraft velocity, as claimed.
Zhang et al. discloses further including an aircraft flight controller adapted to be mounted on the aircraft and configured to provide an aircraft velocity and wherein the processor is further configured to obtain the aircraft velocity from the flight controller and to determine the possible contact occurrence is determined, based, in part, on the aircraft velocity (Column 7, Lines 35-67)
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the collision detection system, as disclosed by Lukoschat et al., with the use of aircraft velocity to determine the collision, allowing the aircraft the opportunity to stop near objects, knowing they will not be involved in a collision.
As to claim 10, Lukoschat et al. discloses a method comprising: 
transmitting, by a light emitter, a first light pulse proximate to a wing edge at a first time (Column 2, Lines 35-56); 
detecting, by a light detector, a reflection of the first light pulse at a second time (Column 2, Lines 35-56); 
determining, by a processor, a distance from a first object to the wing edge in response to the first time and the second time (Column 2, Line 57 – Column 3, Line 7); 
calculating, by the processor, a possible contact occurrence in response to the distance (Column 2, Line 57 – Column 3, Line 7); and 
controlling a user interface with the processor to generate a user alert in response to the possible contact occurrence (Column 3, Lines 8-20).
Lukoschat et al. does not disclose an aircraft velocity, as claimed.
Zhang et al. discloses using an aircraft velocity, as claimed (Column 7, Lines 35-67)
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method, as disclosed by Lukoschat et al., with the use of aircraft velocity to determine the collision, allowing the aircraft the opportunity to stop near objects, knowing they will not be involved in a collision.
As to claim 11, Lukoschat et al., as modified by Zhang et al., discloses the method of claim 10.  Lukoschat et al. further discloses an avionics system (Column 4, Lines 34-44).  Lukoschat et al. does not disclose a global positioning system, as claimed.
Zhang et al. discloses wherein the aircraft velocity is determined in response to data provided by a global positioning system (Column 7, Lines 35-67).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 10, as disclosed by Lukoschat et al., as modified by Zhang et al., with the aircraft velocity determined by global positioning system of the aircraft, as claimed, to determine the velocity in a standard manner, allowing the aircraft the utilize the velocity to determine likelihood of collision.
As to claim 12, Lukoschat et al., as modified by Zhang et al., discloses the method of claim 10.  Lukoschat et al. further discloses wherein the wing edge is a leading wing edge and wherein the first light pulse is transmitted in response to the aircraft velocity being a forward velocity (Column 3, Lines 32-40, landing weight-on-wheels always in a forward direction).
It would have been an obvious design choice to look in front of the wing when the aircraft was moving in a forward direction.
As to claim 13, Lukoschat et al., as modified by Zhang et al., discloses the method of claim 10.   It would have been an obvious design choice to look to the rear of the wing when the aircraft was moving in a rearward direction.
As to claim 14, Lukoschat et al., as modified by Zhang et al., discloses the method of claim 10.  Lukoschat et al. further discloses a range of directions of the lasers    (Column 3, Line 50 – Column 4, Line 33).
It would have been an obvious design choice to select the direction wherein the first light pulse is transmitted parallel to the wing edge.
As to claim 15, Lukoschat et al., as modified by Zhang et al., discloses the method of claim 10.  Lukoschat et al. further discloses wherein the first light pulse is transmitted in response to the aircraft taxiing (Column 3, Lines 32-40).
As to claim 16, Lukoschat et al., as modified by Zhang et al., discloses the method of claim 10.  Lukoschat et al. further discloses wherein the light emitter and the light detector are located on an aircraft fuselage and wherein the first light pulse is transmitted parallel to the wing edge (Column 3, Line 50 – Column 4, Line 33, Figure 2).
It would have been an obvious design choice to select the direction wherein the first light pulse is transmitted parallel to the wing edge.
As to claim 17, Lukoschat et al., as modified by Zhang et al., discloses the method of claim 10.  Lukoschat et al. further discloses wherein the light emitter is further configured to transmit a second light pulse proximate to the wing edge wherein the processor is further configured to locate a second object and to generate the user alert in response to the second object being within a path of the wing edge (Column 3, Line 50 – Column 4, Line 3, Figure 2, Figure 4).
As to claim 18, Lukoschat et al., as modified by Zhang et al., discloses the method of claim 10.  Lukoschat et al. further discloses wherein the user alert is generated in response to the first object being within a path of the wing edge (Column 3, Lines 8-20).

Claims 5 and 6 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lukoschat et al, U.S. Patent 10,838,068 B2 (2020).
As to claim 5, Lukoschat et al. discloses the collision detection system within an aircraft of claim 1 and further discloses further including a second light emitter, adapted to be mounted to the aircraft and configured to transmit a second light pulse at a second distance to the wing edge where the second distance is greater than the first distance and wherein the processor is further configured to detect a second object in response to the second light pulse, to determine that the second object is in a path of the wing edge and to generate a second control signal in response to the second object being within the path of the wing edge (Column 3, Lines 41-49, Column 4, Lines 34-44, Column 5, Lines 23-29).  
Lukoschat et al. does not describe details about how using the plurality of distance sensors would be oriented, but it would have been an obvious design solution to detect objects in front of the airplane wing and to the rear of the airplane wing to protect against collisions, as claimed.  
As to claim 6, Lukoschat et al. discloses the collision detection system of claim 5, and further discloses wherein the first light pulse is transmitted along a leading edge of an aircraft wing and wherein the second light pulse is transmitted along a trailing edge of the aircraft wing (Column 3, Line 41 – Column 4, Line 3).
Lukoschat et al. does not describe details about how using the plurality of distance sensors would be oriented, but it would have been an obvious design solution to detect objects in front of the airplane wing and to the rear of the airplane wing to protect against collisions, as claimed.  
As to claim 19, Lukoschat et al. discloses an anti-collision system for an aircraft, comprising: 
a first light emitter, located on an aircraft fuselage, configured for transmitting a first light pulse at a first distance from a wing edge (Column 2, Lines 35-56); 
a second light emitter, located on the aircraft fuselage, configured for transmitting a second light pulse at a second distance from the wing edge wherein the first distance is greater than the second distance (Column 3, Lines 41-49, Column 4, Lines 34-44, Column 5, Lines 23-29); 
a detector for detecting a reflection of the first light pulse and a reflection of the second light pulse (Column 2, Lines 35-56); and 
a processor configured to generate a first user alert in response to a propagation time of the first light pulse being indicative of a detection of a first object at the first distance to the wing edge and being within a path of the wing edge, the processor being further configured to generate a second user alert in response to a propagation time of the second light pulse being indicative of a detection of the first object at the second distance to the wing edge and being within the path of the wing edge (Column 2, Line 57 – Column 3, Line 20.  
Lukoschat et al. does not disclose different user alerts for getting within a second distance to the wing edge. 
It would have been an obvious design choice, given multiple laser detectors determining the distance to the aircraft, to make a second user alert, when the distance got within a second limit.  Lukoschat et al. discloses multiple lasers and operating in a scanning manner to determine the location of objects and provide warnings.
As to claim 20, Lukoschat et al. discloses the anti-collision system for an aircraft of claim 19 and further discloses wherein the first user alert is an optical alert and the second user alert includes the optical alert and an audible alert (Column 3, Lines 8-20).
It would have been an obvious design choice to utilize either audio and/or visual alerts for the two user alerts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A. BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3666



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666